ORDER and MEMORANDUM **
The Memorandum Disposition filed on October 22, 2004, is WITHDRAWN and replaced with the following Memorandum Disposition:
Noel Bravo-Sosa appeals the 293-month sentence imposed following his jury-trial conviction for three counts of distribution of cocaine and one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand for the limited purpose of allowing the district court to determine whether the district court would have imposed a materially different sentence had it known that the Guidelines were advisory rather than mandatory. See United States v. Hermoso-Garcia, 413 F.3d 1085, 1089-90 (9th Cir.2005).
REMANDED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.